DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-2, 5, 9, 12, 15, 17-18, 21, 24, 26, 28, 30, 32-33, 35-37 and 41-42 are examined in this office action of which claims 2, 5, 9, 12, 15, 17-18, 21, 24, 26, 28, 30, 32-33, 35-37 and 41-42 were amended and claims 3-4, 6-8, 10-11, 13-14, 16, 19-20, 22-23, 25, 27, 29, 31, 34, 38-40, and 43-79 were cancelled in the preliminary amendment dated 11/9/20.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because paragraph [0041] of the specification states “wherein the red square at the top right corner in Fig. 1f corresponds to the high magnification image of large particles encountered on Fig. 1c”. However, the official drawings published by the USPTO are in black and white not color. Therefore the description should correspond to the published version of the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [00112]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: in paragraphs [009], [0010], [0012], [0013], [0031], [0092], and [0093] include a recitation to “]10,15]”. This is not grammatically correct. Further, this use of the nomenclature “between about [5,10] μm” and “between about ]10,15]”.  should be changed to standard phrasing such as “between about 5 - 10 μm” or “between about 5 μm and 10 μm”. 
Appropriate correction is required.


Claim Interpretation
Claim 5 recites that the additive manufacturing powder “consists essentially of” metal based particles. Consisting essentially of is a partially closed phrasing that “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” (emphasis added) See MPEP § 2111.03. The MPEP further notes that “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” See MPEP § 2111.03. 
While applicant notes in paragraph [0068] of the specification that a metal-based AM powder which can consist essentially of the metal-based particles, such that the metal-based particles as defined herein accounts for at least 95 wt%, at least 96 wt%, at least 97%, at least 98%, at least 99% or 100% of a total weight of the metal- based AM powder this does not define the basic and novel characteristics of the invention and how they relate to the AM powder are not readily apparent from the specification or claims and applicant has not directed to where in the specification the a description of the basic and novel characteristics is found, so for the purposes of applying prior art the claim will be treated as open as consistent with MPEP § 2111.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “comprising metal-based particles” in line 2. As claim 1 from which claim 2 depends already recites “metal-based particles”, see line 1 of claim 1, it is not clear if the recitation in claim 2 refers back to those same particles, refers to some other metal-based particles, or has some other meaning.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation "less than 1,000,000 of the metal-based particles per gram of the metal-based particles have a diameter between 10 um and 15 um, less than 2,000,000 of the metal- based particles per gram of the metal-based particles have a diameter between 5 um and 10 um, and less than 5,000,000 of the metal-based particles per gram of the metal-based particles have a diameter smaller than 5 um;", and the claim also recites "less than 500,000 of the metal-based particles per gram of the metal-based particles have a diameter between 10 um and 15 um, less than 1,000,000 of the metal- based particles per gram of the metal-based particles have a diameter between 5 um and 10 um, and less than 3,000,000 of the metal-based particles per gram of the metal-based particles have a diameter smaller than 5 um; or less than 300,000 of the metal-based particles per gram of the metal-based particles have a diameter between 10 um and 15 um, less than 700,000 of the metal- based particles per gram of the metal-based particles have a diameter between 5 um and 10 um, and less than 2,500,000 metal-based particles per gram of the metal-based particles have a diameter smaller than 5 um" which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 9 recites the limitation “wherein the average aspect ratio of the metal-based particles is greater than or equal to about 0.985” (emphasis added). As this limitation recites a range where the aspect ratio must be greater than or equal to 0.985, this language would exclude situations where the ratio is below 0.985. However, the inclusion of “about” makes it unclear whether situations where the ratio is below 0.985 is within the scope of the claims or not. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation "wherein at least 99.6 wt% of the metal-based particles of the powder are within 15 μm of the mass-median-diameter (d50)", and the claim also recites "or within 10 μm of the mass-median- diameter (d50)" which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 9, 12, 15, 17-18, 21, 24, 26, 28, 30, 32-33, 35-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106623959 A of Liang.
As to claim 1, the limitation “An additive manufacturing powder” is an intended use of the powder and does not result in a structural difference in the claimed product, see MPEP § 2111.02(II). Nevertheless, Liang relates to a preparation method of Waspalloy spherical powder for additive manufacturing (Liang, title), meeting the limitation by disclosing this intended use. Liang discloses that Waspalloy is a Ni based alloy (Liang, pg. 4 of translation, lines 6-9), meeting the limitation of the powder comprising metal-based particles. Liang discloses an ultra-pure Waspalloy alloy spherical powder where the powder particle size is between 15-200μm (Liang, pg. 4 of translation, lines 2-3). As Liang discloses that the powder particle size is between 15-200μm, this means that there are no particles smaller than or equal to 15 μm and therefore there is less than 20,000,000 of the metal-based particles per gram of the metal-based particles that have a diameter smaller than or equal to 15 μm, meeting the claim limitation.
However, Liang does not explicitly disclose where the metal-based particles have at least one of: a) an average aspect ratio greater than or equal to 0.95; b) an average roundness greater than or equal to 0.95; and c) an average Krumbein sphericity greater than or equal to 0.95.
Nonetheless, Liang does discloses preparing Waspalloy alloy spherical powder by a plasma rotating electrode method, i.e. plasma atomization (Liang, pg. 2 of translation, lines 27-30; see also Figure 1). Note that by melting an electrode, Liang is disclosing where there is a controller thermal condition. If the thermal conditions were not controlled, there would not be melting of the electrode to form powder. Liang discloses where a mixed inert gas of argon and helium is used in the atomization process which effectively reduces the oxygen content of the metal powder, improve the solidification rate, reduce micro segregation of the chemical composition, and ensure the chemical composition (Liang, pg. 5 of translation, lines 20-23). This method is identical to the method of manufacture disclosed by applicant where the particles can be manufactured for example by gas atomization or plasma atomization under an inert gas environment and controlled thermal conditions (Applicant’s specification, paragraphs [0084] and [0095]). 
As Liang discloses the same starting material, i.e. a metal and in Liang’s case Waspalloy, and applies the same method of manufacture disclosed by applicant, plasma atomization under an inert gas environment, a person of ordinary skill would expect the metal-based particles produced by this same method to exhibit the average aspect ratio greater than or equal to 0.95; to have an average roundness greater than or equal to 0.95; and to have average Krumbein sphericity greater than or equal to 0.95. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claim 2, it contains broad and narrow ranges and is therefore unclear, see 112(b) rejection above. Nevertheless, Liang discloses an ultra-pure Waspalloy alloy spherical powder where the powder particle size is between 15-200μm (Liang, pg. 4 of translation, lines 2-3). As Liang discloses that the powder particle size is between 15-200μm, this means that there are no particles smaller than or equal to 15 μm and therefore the powder meets the claim limitations of having less than 8,000,000 of the metal-based particles per gram of the metal-based particles have a diameter smaller than or equal to 15 μm; less than 1,000,000 of the metal-based particles per gram of the metal-based particles have a diameter between 10 μm and 15 μm, less than 2,000,000 of the metal- based particles per gram of the metal-based particles have a diameter between 5 μm and 10 μm, and less than 5,000,000 of the metal-based particles per gram of the metal-based particles have a diameter smaller than 5 μm.

As to claim 5, the phrasing “consists essentially of” is interpreted as open, see Claim Interpretation section above. Liang discloses to a preparation method of Waspalloy spherical powder for additive manufacturing (Liang, title), meeting the claim limitation of the powder consisting of metal-based particles as Waspalloy is a Ni-based alloy (See Liang, pg. 4 of translation, lines 6-9).

As to claims 9, 12, 15, 17-18, 21, 24, 26, 30, 32, 33, 35-36, Liang does not explicitly disclose the claimed properties of the powder. Also note the 112(b) indefiniteness rejections of claims 9 and 26 above. 
Nonetheless, Liang does discloses preparing Waspalloy alloy spherical powder by a plasma rotating electrode method, i.e. plasma atomization (Liang, pg. 2 of translation, lines 27-30; see also Figure 1). Note that by melting an electrode, Liang is disclosing where there is a controller thermal condition. If the thermal conditions were not controlled, there would not be melting of the electrode to form powder. Liang discloses where a mixed inert gas of argon and helium is used in the atomization process which effectively reduces the oxygen content of the metal powder, improve the solidification rate, reduce micro segregation of the chemical composition, and ensure the chemical composition (Liang, pg. 5 of translation, lines 20-23). This method is identical to the method of manufacture disclosed by applicant where the particles can be manufactured for example by gas atomization or plasma atomization under an inert gas environment and controlled thermal conditions (Applicant’s specification, paragraphs [0084] and [0095]). 
As Liang discloses the same starting material, i.e. a metal and in Liang’s case Waspalloy, and applies the same method of manufacture as disclosed by applicant, plasma atomization under an inert gas environment, a person of ordinary skill would expect the metal-based particles produced by this same method to exhibit the same average aspect ratio of the metal-based particles is greater than or equal to about 0.985, the average Krumbein sphericity of the metal-based particles is greater than 0.999, the average Wadell roundness of the metal-based particles is greater than or equal to 0.991, the metal-based particles of the powder have a dimensionless particle size distribution width greater than 10, the metal-based particles of the powder have an average apparent density greater than or equal to 53 %, the powder has a ratio of an average spread density to the average apparent density greater than 90%, the metal-based particles of the powder have a mass-median-diameter (d50) and at least 70 wt% of the metal-based particles of the powder are within 5 pm of the mass-median-diameter (d50) and/or at least 99.6 wt% of the metal-based particles of the powder are within 20 pm of the mass-median-diameter (d50), where at least 99.6 wt% of the metal-based particles of the powder are within 15 pm of the mass-median-diameter (d50), a Hall flow lower than or equal to 40 seconds per 50 grams, a Carney flow lower than or equal to 7 seconds per 50 grams, the metal-based particles of the powder are characterized by a specific surface area between 0.02 and 0.2 m2/g, the metal-based particles of the powder have an average degree of moisture sorption less than 0.006 wt%, and where the metal-based particles comprise an outer metal oxide layer and an average thickness of the outer metal oxide layer of the metal-based particles is less than 5 nm. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claim 28, Liang discloses an ultra-pure Waspalloy alloy spherical powder where the powder particle size is between 15-200μm (Liang, pg. 4 of translation, lines 2-3). Liang discloses specific Example 2 where the Waspalloy alloy spherical powder produced by plasma atomization has a d50 of 59 μm (Liang, pg. 8 of translation, lines 11-13), meeting the claim limitation where the d50 is between 45 μm to 90 μm, or is 125 μm. 

As to claim 37, Liang discloses centrifugal atomization milling (Liang, claim 1), meeting the limitation of where the metal-based particles are formed by an atomization process.

As to claim 41, Liang discloses where Waspalloy alloy parts i.e. consolidated parts are made by using the technology of increasing material manufacturing i.e. additive manufacturing (Liang, pg. 1 of translation, lines 33-34). Liang discloses use of SLM (selective laser melting), DED (direct energy deposition), and EBM (electron beam melting) (Liang, pg. 1 of translation, lines 29-30).
As Liang discloses Waspalloy spherical powder for additive manufacturing (Liang, title), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liang’s disclosed Waspalloy spherical powder for additive manufacturing in an additive manufacturing method to form a consolidated part using the powder. 

As to claim 42, Liang discloses the metal-based powder of claim 1, see rejection of claim 1 above. Liang discloses where Waspalloy alloy parts i.e. consolidated parts are made by using the technology of increasing material manufacturing i.e. additive manufacturing (Liang, pg. 1 of translation, lines 33-34). Liang discloses use of SLM (selective laser melting), DED (direct energy deposition), and EBM (electron beam melting) (Liang, pg. 1 of translation, lines 29-30). Selective laser melting and electron beam melting are both types of powder bed fusion forms of additive manufacturing. 
As Liang discloses Waspalloy spherical powder for additive manufacturing (Liang, title), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liang’s disclosed Waspalloy spherical powder for additive manufacturing in selective laser melting, direct energy deposition, or electron beam melting to form a consolidated part using the powder. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 107716934 A of Lu discloses making a metal powder via gas atomization using inert gas where the 3-15 μm powder fraction can be 0-5%.
JP 2008-069449 A of Gennaro discloses a metal powder of 20-150 μm where particles below 20 μm are not included due to explosion risk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733